Citation Nr: 0019400	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  

In January 1998 the Board remanded this issue for further 
development and it has since been returned for further 
appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated previously, the Board remanded the issue of 
entitlement to special monthly pension for further 
development in January 1998.  

In particular, the Board remanded for a VA examination with 
the following explicit instructions, in pertinent part:  

The veteran should be afforded a VA aid 
and attendance examination and any 
indicated specialist examinations, and a 
report(s) thereof should be furnished 
which: (1) are sufficient to rate each of 
the veteran's disabilities under the 
rating schedule; (2) describe the 
specific nature of restrictions due to 
the disabilities as well as the overall 
degree of debility from each of the 
disabilities, including in light of the 
functional limitations imposed by pain, 
as appropriate; and 
(3) contain an opinion(s) with specific 
reasons as to whether the veteran's 
several disabilities, in combination, are 
sufficient to render him housebound or in 
need of regular aid and attendance of 
another person. To this end, any 
appropriate tests, studies, and medical 
consideration should be performed and all 
findings, opinions, and reasons for them 
should be reported in detail (emphasis 
added).

Various VA examinations were conducted pursuant to this 
order.  While these examinations adequately addressed some of 
the veteran's rated disabilities, they either did not address 
or did not adequately address the severity of some of the 
veteran's other disabilities.  Therefore, the VA examinations 
do not sufficiently address each of the veteran's 
disabilities so that each one may be rated under the 
pertinent rating criteria.  

The record reveals a history of significant alcohol abuse.  
The record also indicates that many of the veteran's 
impairments have resulted or been impacted by such alcohol 
abuse.  

During the April 1999 VA mental status examination, the 
diagnosis was alcohol dependence/abuse and depression 
secondary to physical illness and probable substance induced.  

The April 1999 VA examiner did not include an assessment of 
the level of disability resulting solely from the veteran's 
mental disability versus the level of disability resulting 
from his alcohol abuse.  He did not indicate whether the 
Global Assessment of Functioning (GAF) level was based only 
on his mental disability, his alcohol abuse, or both.  

A veteran is precluded under 38 U.S.C.A. § 1110 from 
receiving payment of compensation for a disability resulting 
from a veteran's own alcohol or drug abuse secondary to a 
service-connected disorder.  See Barela v. West, 11 Vet. 
App. 280, 282-283 (1998); VAOPGCPREC 2-98.  

Therefore, in order to make an adequate assessment of whether 
the veteran is entitled to additional pension benefits in the 
form of special monthly pension, a determination should be 
made in the VA examination as to the level of psychological 
impairment resulting from his alcohol abuse as opposed to his 
psychiatric impairment.  It should also be generally 
determined whether the need for aid and attendance or 
housebound status is required when excluding consideration of 
any symptoms or limitations resulting solely from his alcohol 
abuse, as opposed to symptoms or limitations resulting from 
his impairments.  

While the May 1999, September 1999, and October 1999 VA 
examiners provided adequate assessments of some of the 
veteran's disabilities, they did not, either alone or in 
combination, provide adequate assessments of all of the 
veteran's disabilities under the rating schedule.  In 
particular, they did not adequately assess the level of 
impairment resulting from his musculoskeletal impairments 
(range of motion and additional limitation due to pain under 
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995)), respiratory 
impairment, and neurological impairments.  

The only VA examinations conducted were general examinations, 
a mental examination, and a cardiac examination, and the 
general examinations did not address all of the veteran's 
impairments in a manner that would allow them to be 
adequately rated, as was ordered by the Board in its January 
1998 remand.  

In summation, the VA examinations conducted pursuant to the 
January 1998 Board remand do not sufficiently assess the 
current disability level of each of the veteran's impairments 
as specified in the Rating Schedule.  38 C.F.R. § 4.2.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The veteran should be afforded a VA 
aid and attendance examination and any 
indicated specialist examination(s) for 
the purpose of ascertaining the current 
nature and extent of severity of each of 
his multiple disabilities and to 
determine whether such disabilities are 
sufficient to render him housebound or in 
need of the regular aid and attendance of 
another person.  

The claims file, a separate copy of this 
remand, a list of all the veteran's 
multiple disabilities, and copies of the 
criteria for rating each of the veteran's 
disabilities should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The examiner(s) should, in general, 
determine what impairments the veteran 
currently has.  

The examiner(s) should specifically 
determine the following:

(1)  What are the symptoms, if any, of 
the veteran's peripheral neuropathy (of 
the upper and lower extremities), carpal 
tunnel, cubital tunnel, and ulnar tunnel 
syndromes (of the lower extremities)?  
Are any of these impairments manifested 
by complete or incomplete paralysis, or 
neither?  

If incomplete paralysis is found, the 
examiner should then determine the level 
of such severity, including the level, if 
any, of atrophy specifically resulting 
from any of these impairments.  

(2)  With respect to the veteran's 
psychiatric disability, the examiner(s) 
should identify all of the symptoms or 
manifestations of his mental disability.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  



The examiner(s) should attempt to 
distinguish between the level of 
impairment resulting solely from the 
veteran's mental impairment versus the 
level of impairment resulting from his 
alcohol abuse.  

The examiner(s) should provide a 
numerical score on the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment resulting from 
his mental disability only.  

The examiner(s) should also provide a GAF 
in relation to the veteran's impairment 
from alcoholism and his mental 
disability.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  It 
should be noted in the examination report 
if such a distinction cannot be made.  
Any opinions expressed must be 
accompanied by a complete rationale.  

(3)  The examiner(s) should assess the 
veteran's chronic fatigue syndrome and 
its level of severity.  In this regard, 
the examiner(s) should determine the 
degree and frequency of debilitating 
fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, 
and confusion), or a combination of other 
signs and symptoms resulting from chronic 
fatigue syndrome.  

Again, these symptoms should be 
distinguished, if possible, from those 
symptoms resulting solely from his 
alcohol abuse.  

In addition, the examiner(s) should 
distinguish between the symptomatology or 
level of impairment resulting from the 
chronic fatigue syndrome and the 
symptomatology or level of impairment 
resulting from his mental disability, if 
possible.  

(4)  The examiner(s) should discuss the 
manifestations of and level of severity 
of the veteran's dizziness.  The 
examiner(s) should determine whether 
there are objective findings supporting 
the diagnosis.  

(5)  The examiner(s) should assess the 
true nature and severity of the veteran's 
arteriosclerotic heart disease.  The 
examiner(s) should determine whether 
there has been congestive heart failure 
and, with any additional examination 
needed, determine the veteran's workload 
in metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness, or 
syncope develops.  

(6)  The examiner(s) should examine the 
veteran's respiratory condition and 
determine the nature and severity of any 
respiratory impairment.  The examiner(s) 
should determine the Forced Expiratory 
Volume (FEV1), the ratio of FEV1 to 
Forced Vital Capacity (FVC); OR Diffusion 
Capacity of the Lung for Carbon Monoxide 
by Single Breath Method (DLCO(SB)).  

(7)  The examiner(s) should ascertain the 
current nature and extent of severity of 
his shoulder and left knee arthritis, 
degenerative joint disease, degenerative 
disc disease, and the T12 compression 
fracture.  

The examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  The examiner(s) 
should provide explicit responses to the 
following questions:

(a)  Do any of the above-mentioned 
musculoskeletal disabilities cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy.  If the 
severity of these manifestations cannot 
be quantified, the examiner(s) should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner(s) 
should comment on whether pain is visibly 
manifested upon palpation and movement of 
the pertinent joints, and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the disabilities.  

The VA examiner(s) should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner(s) should so state.  

(8)  The examiner(s) should determine the 
nature and severity of the veteran's 
post-operative excision of vocal polyps.  
The examiner(s) should describe any 
symptoms resulting from this impairment, 
if any.  

The examiner(s) should determine whether 
this impairment is manifested by 
hoarseness with inflammation of cords or 
mucous membrane, or with thickening of 
the nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes.  

(9)  The examiner(s) should describe the 
symptoms, if any, associated with the 
veteran's putative lupus.  They should 
determine, if possible, whether the 
veteran actually has lupus.  The 
examiner(s) should determine whether the 
lupus is manifested by exacerbations and, 
if so, determine the frequency of those 
exacerbations.  

(10)  The examiner(s) should assess the 
nature and severity of the veteran's 
liver dysfunction, and determine the 
degree, if any, of liver damage resulting 
from this dysfunction.  

(11)  The examiner(s) should assess the 
veteran's Peyronie's Disease and 
determine the limitations resulting from 
it, if any.  

The examiner(s) should describe any other 
disabilities found on examination and 
specifically discuss the limitations 
resulting from such disabilities, if any.  

It should be determined as to whether the 
overall degree of debility resulting from 
the veteran's disabilities and determine 
is sufficient, excluding any symptoms and 
debility resulting solely from his 
alcohol abuse, either separately or in 
combination, to render him housebound.  

An opinion should also rendered 
determining whether the veteran is 
helpless or so nearly helpless so as to 
require the aid and attendance of another 
person, excluding any symptoms resulting 
solely from his alcohol abuse as opposed 
to symptoms resulting from his diagnosed 
impairments..  38 C.F.R. § 3.351(a).  

In rendering this opinion it should also 
be determined whether a factual need for 
aid and attendance has been established 
pursuant to the criteria set forth in 
38 C.F.R. § 3.352(a), again taking into 
consideration those symptoms resulting 
only from his alcohol abuse.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's disabilities should be 
accompanied by a complete rationale.  

The veteran is advised that failure to 
report for the scheduled examination(s) 
may have adverse consequences on his 
claim since the information requested on 
this examination addresses questions of 
symptomatology that are vital in these 
claims for increased pension benefits.  
Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
special monthly pension by reason of 
being in need of aid and attendance or on 
account of being housebound.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


